DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 17 March 2021, 18 January 2022, and 23 May 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the connecting pipe" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the limitation is being interpreted as “the connecting member”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-9, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pauley (U.S. Patent 5,427,151).
Regarding claim 1, Pauley discloses a fluid mixing assembly, comprising:
a connecting cap 12 having a first connecting portion (outside threads);
a three-way pipe 20/74 connected to the connecting cap, and having a second connecting portion (exterior 74), an output portion (at 66) and a cavity 70, wherein the second connecting portion, the output portion and the cavity communicate with each other; and
a connecting member 62 connected to the connecting cap (via 20), and having a pin-hole channel 64, wherein the pin-hole channel has a first end bore (upstream end) and a second end bore (downstream end) opposite to the first end bore, the first end bore communicates with the first connecting portion, and the second end bore communicates with the second connecting portion and the output portion (Abstract; FIG. 1-5; Col. 4 In 38-49, Col. 5 In 24-Col. 6 In 19).
Regarding claim 2, Pauley discloses the connecting member further comprises an input end (upstream end) and an output end (downstream end) opposite to the input end, the first end bore of the pin-hole channel is located at the input end, and the second end bore thereof is located at the output end, the connecting member is connected to the connecting cap at the input end (via threads on 20), and the output end of the connecting member is positioned in the cavity of the three-way pipe (FIG. 1-2).
Regarding claim 3, Pauley discloses the second connecting portion is vertical to the first connecting portion and the output portion (FIG. 1-2).
Regarding claim 4, Pauley discloses the first end bore of the pin-hole channel has a first bore size (at upstream end), and the second end bore (at downstream end) has a second bore size, the first bore size is greater than the second bore size (FIG. 1-2).
Regarding claim 7, Pauley discloses the input end of the connecting member is in a cylinder shape (FIG. 1), and the connecting cap has an inner round recess (FIG. 1), the inner end of the connecting member and the inner round recess of the connecting cap are correspondingly connected to each other (via 20) (FIG. 1-2).
Regarding claim 8, Pauley discloses the connecting cap has an outer round wall (FIG. 1), and the three-way pipe has an inner round opening (FIG. 1), the outer round wall of the connecting cap and the inner round opening of the three-way pipe are correspondingly connected to each other (FIG. 1).
Regarding claim 9, Pauley discloses a part of the connecting cap (bottom left most portion of 12 in FIG. 1 orientation) is positioned between the connecting member (top right portion of 62 in FIG. 1 orientation) and the three-way pipe (top left portion of 20 in FIG. 1 orientation) (FIG. 1).
Regarding claim 11, Pauley discloses the three-way pipe has an inner bottom wall (sloped wall of 20 downstream of 62 at 70) in the cavity, and the output portion is formed in the inner bottom wall (FIG. 1-2).
Regarding claim 12, Pauley discloses the inner bottom wall of the three-way pipe has a level inner surface or a tilting inner surface (FIG. 1).
Regarding claim 13, Pauley discloses the tilting inner surface is formed in a funnel shape, the output portion is located at a lowest position of the tilting inner surface (FIG. 1).
Regarding claim 14, Pauley discloses the second connecting portion has a first end hole (at the upstream end of 74) and a second end hole (at the downstream end of 74), the second connecting portion communicates with the cavity through the first end hole; the second connecting portion has a straight extension line passing through the first end hole and the second end hole, and the straight extension line does not pass through a center point of the cavity (FIG. 1).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Pauley.
Regarding claim 5, Pauley discloses the claimed invention substantially as claimed, as set forth above for claim 4.
Pauley is silent regarding the second bore size is in a range of 0.01 mm and 0.1 mm.
However, one of ordinary skill in the art at the time the invention was made would have considered providing the second bore size be in the range from 0.01 mm and 0.1 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, and considering the lack of any criticality of the claimed range.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Pauley, by making the second bore size within the range of 0.01 mm and 0.1 mm, for the purpose of operating the chemical injector valve at a desired pressure accomplished by optimizing the second diameter of the another interface of the connection member.
Regarding claim 6, Pauley, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 5.
Pauley is silent regarding the second bore size is in a range of 0.04 mm and 0.07 mm.
However, one of ordinary skill in the art at the time the invention was made would have considered providing the second bore size be in the range from 0.04 mm and 0.07 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, and considering the lack of any criticality of the claimed range.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Pauley, by making the second bore size within the range of 0.04 mm and 0.07 mm, for the purpose of operating the chemical injector valve at a desired pressure accomplished by optimizing the second diameter of the another interface of the connection member.

Claim 10 is are rejected under 35 U.S.C. 103 as being unpatentable over Pauley in view of Kluz (U.S. Patent 10,302,224).
Regarding claim 10, Pauley, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Pauley is silent regarding the connecting member and the three-way pipe are formed integrally in one piece.
However, Kluz teaches forming complex valve components using a sintering process that produces integral, one-piece structures (Claim 6).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Pauley, by forming the connecting member and the three-way pipe in one piece, for the purpose of permanently affixing the stationary orifice member 62 at the desired location within the main body 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984. The examiner can normally be reached Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753                                                                                                                                                                                                        

/Matthew W Jellett/Primary Examiner, Art Unit 3753